 



Exhibit 10.8
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.

     
07\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Table of Contents

              Article       Page
I
  Classes of Business Reinsured     1  
II
  Commencement and Termination     1  
III
  Special Commutation     3  
IV
  Territory (BRMA 51A)     5  
V
  Exclusions     5  
VI
  Retention and Limit     7  
VII
  Reinstatement     8  
VIII
  Premium     8  
IX
  Definitions     10  
X
  Loss Occurrence     11  
XI
  Loss Notices and Settlements     12  
XII
  Salvage and Subrogation     12  
XIII
  Florida Hurricane Catastrophe Fund     13  
XIV
  Late Payments     14  
XV
  Offset (BRMA 36D)     15  
XVI
  Access to Records (BRMA 1D)     15  
XVII
  Liability of the Reinsurer     15  
XVIII
  Net Retained Lines (BRMA 32B)     15  
XIX
  Errors and Omissions (BRMA 14F)     16  
XX
  Currency (BRMA 12A)     16  
XXI
  Taxes (BRMA 50B)     16  
XXII
  Federal Excise Tax     16  
XXIII
  Funding Requirements     16  
XXIV
  Insolvency     18  
XXV
  Arbitration     19  
XXVI
  Service of Suit     20  
XXVII
  Agency Agreement     20  
XXVIII
  Governing Law     20  
XXIX
  Confidentiality     20  
XXX
  Severability     21  
XXXI
  Intermediary (BRMA 23A)     21  
 
  Schedule A        

     
07\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
(hereinafter referred to collectively as the “Company”)
by
The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the “Reinsurer")
Article I — Classes of Business Reinsured
By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force at the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Property business, subject to the terms, conditions and limitations set forth
herein and in Schedule A attached to and forming part of this Contract.
Article II — Commencement and Termination

A.   This Contract shall become effective at 12:01 a.m., Local Standard Time at
the location where the loss occurrence commences, June 1, 2007, with respect to
losses arising out of loss occurrences commencing at or after that time and
date, and shall remain in force until 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2008.   B.  
Notwithstanding the provisions of paragraph A above, if any of the following
events occur on or after the date lines are bound and, with the timing
exceptions as qualified by subparagraphs 1 and 2 below, before the termination
of the Contract, the Company may terminate a Subscribing Reinsurer’s percentage
share in this Contract:

  1.   The Subscribing Reinsurer’s surplus as regards policyholders or the
foreign equivalent thereto after the date lines are bound for this Contract has
been reduced by more than 25.0% of the amount of surplus or foreign equivalent
12 months prior to that date; or

     
07\M2U1138
Page 1
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



  2.   The Subscribing Reinsurer’s surplus as regards policyholders or the
foreign equivalent thereto at any time between the date lines are bound and the
date of termination of this Contract has been reduced by more than 25.0% of the
amount of surplus or foreign equivalent at the date of the Subscribing
Reinsurer’s most recent financial statement filed with regulatory authorities
and available to the public as of the date lines are bound for this Contract; or
    3.   The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or
downgraded below A- (inclusive of “Not Rated” ratings) and/or Standard & Poor’s
rating has been assigned or downgraded below BBB+; or     4.   The Subscribing
Reinsurer has become merged with, acquired by or controlled by any other
company, corporation or unaffiliated individual(s) not controlling the
Subscribing Reinsurer’s operations previously; or     5.   A State Insurance
Department or other legal authority has ordered the Subscribing Reinsurer to
cease writing business; or     6.   The Subscribing Reinsurer has become
insolvent or has been placed into liquidation or receivership (whether voluntary
or involuntary) or proceedings have been instituted against the Subscribing
Reinsurer for the appointment of a receiver, liquidator, rehabilitator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or     7.   The
Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company’s prior written consent (except for inter-company pooling
arrangements); or     8.   The Subscribing Reinsurer has ceased assuming new or
renewal property or casualty treaty reinsurance business.

The Company has 30 days from the date of public announcement or discovery to
exercise the option to terminate a Subscribing Reinsurer’s percentage share in
this Contract. To terminate a Subscribing Reinsurer’s percentage share in this
Contract, the Company must provide the Subscribing Reinsurer with formal notice.
Such notice, which shall be postmarked no later than the last day of the
aforementioned 30-day period, shall include the effective date of termination.
The effective date of termination shall be as selected by the Company and shall
be one of the following:

  a.   The last day of the month prior to the date of any public announcement or
discovery; or     b.   The date of any public announcement or discovery; or    
c.   The last day of any month after the date of any public announcement or
discovery; or     d.   The date of the Company’s written notice to the
Subscribing Reinsurer advising of the termination; or     e.   The date of
notice provided by the Subscribing Reinsurer (should the Subscribing Reinsurer
elect to provide one).

     
07\M2U1138
Page 2
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



C.   If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

Article III — Special Commutation

A.   In the event a Subscribing Reinsurer meets one or both of the following
criteria, the Company may require a commutation of that portion of any excess
loss hereunder represented by any outstanding claim or claims, including any
related loss adjustment expense.

  1.   The Subscribing Reinsurer’s A.M. Best’s rating is assigned or downgraded
below A- (inclusive of “Not Rated” ratings) and/or Standard & Poor’s rating is
assigned or downgraded below BBB+; or     2.   The Subscribing Reinsurer ceases
assuming new or renewal property treaty reinsurance business.

Notwithstanding the foregoing, the provisions of this Article shall not apply to
Subscribing Reinsurers that (at the inception hereof) are rated A+ or higher by
A.M. Best and have a policyholders’ surplus (or the foreign equivalent thereto)
of $2,000,000,000 or more.
“Outstanding claim or claims” shall be defined as known or unknown claims,
including any billed yet unpaid claims.

B.   If the Company elects to require commutation as provided in paragraph A
above, the Company shall submit a Statement of Valuation of the outstanding
claim or claims as of the last day of the month immediately preceding the month
in which the Company elects to require commutation, as determined by the
Company. Such Statement of Valuation shall include the elements considered
reasonable to establish the excess loss, including, but not limited to, paid
losses, paid loss adjustment expenses, outstanding losses, outstanding loss
adjustment expenses, incurred but not reported loss reserves established by the
Company’s internal division or the appropriate actuarial firm under external
contract to the Company, salvage and subrogation, and unearned reinsurance
deposits, if any, and shall set forth or attach the information relied upon by
the Company and the methodology, including, but not limited to, the present
value calculation employed to calculate the excess loss. The Subscribing
Reinsurer shall then pay the amount requested within 30 calendar days of receipt
of such Statement of Valuation, unless the Subscribing Reinsurer needs
additional information from the Company to assess the Company’s Statement of
Valuation or contests such amount.

C.   If the Subscribing Reinsurer needs additional information from the Company
to assess the Company’s Statement of Valuation or contests the amount requested,
the Subscribing Reinsurer shall so notify the Company within 15 calendar days of
receipt of the Company’s Statement of Valuation. The Company shall supply any
reasonably requested information to the Subscribing Reinsurer within 15 calendar
days of receipt of the notification. Within 30 calendar days of the date of the
notification or of the receipt of the information, whichever is later, the
Subscribing Reinsurer shall provide the Company with its Statement

     
07\M2U1138
Page 3
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



of Valuation of the outstanding claim or claims as of the last day of the month
immediately preceding the month in which the Company elects to require
commutation, as determined by the Subscribing Reinsurer. Such Statement of
Valuation shall include the elements considered reasonable to establish the
excess loss, including, but not limited to, paid losses, paid loss adjustment
expenses, outstanding losses, outstanding loss adjustment expenses, incurred but
not reported loss reserves established by the Subscribing Reinsurer’s internal
division or the appropriate actuarial firm under external contract to the
Subscribing Reinsurer, salvage and subrogation, and unearned reinsurance
deposits, if any, and shall set forth or attach the information relied upon by
the Subscribing Reinsurer and the methodology, including, but not limited to,
the present value calculation employed to calculate the excess loss.

D.   In the event the Subscribing Reinsurer’s Statement of Valuation of the
outstanding claim or claims is viewed as unacceptable to the Company, the
Company may either abandon the commutation effort, or may seek to settle any
difference by using an independent actuary agreed to by the parties.

E.   If the parties cannot agree on an acceptable independent actuary within 15
calendar days of the date of the Subscribing Reinsurer’s Statement of Valuation,
then each party shall appoint an actuary as party arbitrators for the limited
and sole purpose of selecting an independent actuary. If the actuaries cannot
agree on an acceptable independent actuary within 15 calendar days of the date
of the Subscribing Reinsurer’s Statement of Valuation, the Company shall supply
the Subscribing Reinsurer with a list of at least three proposed independent
actuaries, and the Subscribing Reinsurer shall select the independent actuary
from that list.

F.   Upon selection of the independent actuary, both parties shall present their
respective written submissions to the independent actuary. The independent
actuary may, at his or her discretion, request additional information. The
independent actuary shall issue his or her decision within 45 calendar days
after the written submissions have been filed and any additional information has
been provided.

G.   The decision of the independent actuary shall be final and binding. The
expense of the independent actuary shall be equally divided between the two
parties. For the purposes of this Article, unless mutually agreed otherwise, an
“independent actuary” shall be an actuary who satisfies each of the following
criteria:

  1.   Is regularly engaged in the valuation of claims resulting from lines of
business subject to this Contract; and     2.   Is either a Fellow of the
Casualty Actuarial Society or of the American Academy of Actuaries; and     3.  
Is disinterested and impartial regarding this commutation.

H.   Notwithstanding paragraphs A, B and C above, in the event that the
Subscribing Reinsurer no longer meets the criteria set forth in subparagraphs 1
and 2 of paragraph A above, this commutation may continue on a mutually agreed
basis.

I.   Payment by the Subscribing Reinsurer of the amount requested in accordance
with paragraph B, C or F above, shall release the Subscribing Reinsurer from all
further liability for any outstanding claim or claims, known or unknown, under
this Contract and shall

     
07\M2U1138
Page 4
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



release the Company from all further liability for payments of salvage or
subrogation amounts, known or unknown, to the Subscribing Reinsurer under this
Contract.

J.   In the event of any conflict between this Article and any other Article of
this Contract, the terms of this Article shall control.

K.   This Article shall survive the termination or expiration of this Contract.

Article IV — Territory (BRMA 51A)
The territorial limits of this Contract shall be identical with those of the
Company’s policies.
Article V — Exclusions
This Contract does not apply to and specifically excludes the following:

  1.   Assumed reinsurance. However, this exclusion shall not apply to the
Company’s 25.0% quota share assumed from USIC of Florida, Inc. as respects
Florida Homeowners business produced by the Company, it being understood that
recoveries, if any, from the purchased common account catastrophe program and/or
the Florida Hurricane Catastrophe Fund (FHCF) will inure to the benefit of said
quota share reinsurance, whether collectible or not, and will be deemed not to
be reduced by any reduction or exhaustion of the FHCF’s claims paying capacity.
    2.   Financial guarantee and insolvency.     3.   Mortgage Impairment
insurances and similar kinds of insurances, however styled.     4.   Nuclear
risks as defined in the “Nuclear Incident Exclusion Clause — Physical Damage —
Reinsurance” attached to and forming part of this Contract.     5.   Loss or
damage caused by or resulting from war, invasion, hostilities, acts of foreign
enemies, civil war, rebellion, insurrection, military or usurped power, or
martial law or confiscation by order of any government or public authority.    
6.   Loss or liability from any Pool, Association or Syndicate and any
assessment or similar demand for payment related to the FHCF or Citizens
Property Insurance Corporation.     7.   All liability of the Company arising by
contract, operation of law, or otherwise, from its participation or membership,
whether voluntary or involuntary, in any insolvency fund. “Insolvency fund”
includes any guaranty fund, insolvency fund, plan, pool, association, fund or
other arrangement, however denominated, established or governed, which provides
for any assessment of or payment or assumption by the Company of part or all of
any claim, debt, charge, fee or other obligation of an insurer, or its
successors or assigns, which has been declared by any competent authority to be
insolvent, or which is otherwise deemed unable to meet any claim, debt, charge,
fee or other obligation in whole or in part.

     
07\M2U1138
Page 5
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



  8.   Losses in respect of overhead transmission and distribution lines and
their supporting structures other than those on or within 1,000 feet of the
insured premises. It is understood and agreed that public utilities extension
and/or suppliers extension and/or contingent business interruption coverages are
not subject to this exclusion, provided that these are not part of a
transmitters’ or distributors’ policy.     9.   Accident and Health, Casualty,
Fidelity and/or Surety business.     10.   Loss, damage, cost or expense arising
from seepage and/or pollution and/or contamination, other than contamination
from smoke. Nevertheless, this exclusion does not preclude payment of the cost
of removing debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25.0% of the Company’s property loss under the
applicable original policy.     11.   Notwithstanding any other provision to the
contrary within this Contract or any amendment thereto, loss, damage, cost or
expense directly or indirectly caused by, contributed to by, resulting from, or
arising out of or in connection with any act of terrorism, as defined herein,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.

An “act of terrorism” includes any act, or preparation in respect of action, or
threat of action, designed to influence the government de jure or de facto of
any nation or any political division thereof, or in pursuit of political,
religious, ideological or similar purposes to intimidate the public or a section
of the public of any nation by any person or group(s) of persons whether acting
alone or on behalf of or in connection with any organization(s) or government(s)
de jure or de facto, and which:

  a.   Involves violence against one or more persons; or     b.   Involves
damage to property; or     c.   Endangers life other than that of the person
committing the action; or     d.   Creates a risk to health or safety of the
public or a section of the public; or     e.   Is designed to interfere with or
to disrupt an electronic system.

Loss, damage, cost or expense directly or indirectly caused by, contributed to
by, resulting from, or arising out of or in connection with any action in
controlling, preventing, suppressing, retaliating against, or responding to any
act of terrorism.
Notwithstanding the above and subject otherwise to the terms, conditions and
limitations of this Contract, in respect only of personal lines this Contract
will pay actual loss or damage (but not related cost or expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with
biological, chemical, radioactive, or nuclear pollution or contamination or
explosion.

     
07\M2U1138
Page 6
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



  12.   Loss or liability in any way or to any extent arising out of the actual
or alleged presence or actual, alleged or threatened presence of fungi
including, but not limited to, mold, mildew, mycotoxins, microbial volatile
organic compounds or other “microbial contamination.” This includes:

  a.   Any supervision, instruction, recommendations, warnings, or advice given
or which should have been given in connection with the above; and     b.   Any
obligation to share damages with or repay someone else who must pay damages
because of such injury or damage.

For purposes of this exclusion, “microbial contamination” means any
contamination, either airborne or surface, which arises out of or is related to
the presence of fungi, mold, mildew, mycotoxins, microbial volatile organic
compounds or spores, including, without limitation, Penicillium, Aspergillus,
Fusarium, Aspergillus Flavus and Stachybotrys chartarum.
Losses resulting from the above causes do not in and of themselves constitute an
event unless arising out of one or more of the following perils, in which case
this exclusion does not apply:
Fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.
Notice of any claims for mold-related losses must be given by the Company to the
Reinsurer, in writing, within 24 months after the commencement date of the loss
occurrence to which such claims relate.

  13.   Loss or liability excluded under the provisions of the “Electronic Data
Endorsement B (NMA 2915)” attached to and forming part of this Contract.

Article VI — Retention and Limit

A.   As respects each excess layer of reinsurance coverage provided by this
Contract, the Company shall retain and be liable for the first amount of
ultimate net loss, shown as “Company’s Retention” for that excess layer in
Schedule A attached hereto, arising out of each loss occurrence. The Reinsurer
shall then be liable, as respects each excess layer, for the amount by which
such ultimate net loss exceeds the Company’s applicable retention, but the
liability of the Reinsurer under each excess layer shall not exceed the amount,
shown as “Reinsurer’s Per Occurrence Limit” for that excess layer in Schedule A
attached hereto, as respects any one loss occurrence.

B.   No claim shall be made under any excess layer of reinsurance coverage
provided by this Contract as respects any one loss occurrence unless at least
two risks insured or reinsured by the Company are involved in such loss
occurrence. For purposes of this Contract, the Company shall be the sole judge
of what constitutes one risk.

     
07\M2U1138
Page 7
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Article VII — Reinstatement

A.   In the event all or any portion of the reinsurance under any excess layer
of reinsurance coverage provided by this Contract is exhausted by loss, the
amount so exhausted shall be reinstated immediately from the time the loss
occurrence commences hereon. For each amount so reinstated, the Company agrees
to pay additional premium in accordance with the provisions of the Premium
Article.

B.   Notwithstanding anything stated herein, the liability of the Reinsurer
under any excess layer of reinsurance coverage provided by this Contract shall
not exceed either of the following:

  1.   The amount, shown as “Reinsurer’s Per Occurrence Limit” for that excess
layer in Schedule A attached hereto, as respects loss or losses arising out of
any one loss occurrence; or     2.   The amount, shown as “Reinsurer’s Term
Limit” for that excess layer in Schedule A attached hereto, in all during the
term of this Contract.

Article VIII — Premium

A.   As premium for each excess layer of reinsurance coverage provided by this
Contract, the Company shall pay the Reinsurer the greater of the following:

  1.   The amount shown as “Minimum Premium” for that excess layer in Schedule A
attached hereto; or     2.   The sum of the Company’s aggregate total insured
value and 25.0% of USIC of Florida, Inc.’s aggregate total insured value for
policies that include wind coverage in force on September 30, 2007, multiplied
by the percentage shown as “Adjustment Rate” for that excess layer in Schedule A
attached hereto.

B.   The Company shall pay the Reinsurer a deposit premium for each excess layer
of the amount, shown as “Deposit Premium” for that excess layer in Schedule A
attached hereto, in four equal installments of the amount, shown as “Quarterly
Deposit Premium” for that excess layer in Schedule A attached hereto, on June 1,
September 1 and December 1 of 2007 and March 1, 2008.

C.   Within 45 days after the expiration of this Contract, the Company shall
provide a report to the Reinsurer setting forth the premium due hereunder for
each excess layer, computed in accordance with paragraph A above, and any
additional premium due the Reinsurer or return premium due the Company for each
such excess layer shall be remitted promptly.

D.   For each amount of limit reinstated for each excess layer in accordance
with the Reinstatement Article, the Company agrees to pay additional premium
equal to the product of the following:

  1.   The percentage of the occurrence limit for the excess layer reinstated
(based on the loss paid by the Reinsurer under that excess layer); times

     
07\M2U1138
Page 8
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



  2.   The final adjusted reinsurance premium, as calculated in accordance with
paragraph A above, for the excess layer reinstated for the term of this Contract
(exclusive of reinstatement premium).

E.   Whenever the Company requests payment by the Reinsurer of any loss under
any excess layer hereunder, the Company shall submit a statement to the
Reinsurer of reinstatement premium (if any) due the Reinsurer for that excess
layer. If the final adjusted reinsurance premium for any excess layer for the
term of this Contract has not been determined as of the date of any such
statement, the calculation of reinstatement premium due for that excess layer
shall be based on the annual deposit premium for that excess layer and shall be
readjusted when the final adjusted reinsurance premium for that excess layer for
the term of this Contract has been determined. Any reinstatement premium shown
to be due the Reinsurer for any excess layer as reflected by any such statement
(less prior payments, if any, for that excess layer) shall be payable by the
Company concurrently with payment by the Reinsurer of the requested loss for
that excess layer. Any return reinstatement premium shown to be due the Company
shall be remitted by the Reinsurer as promptly as possible after receipt and
verification of the Company’s statement.

F.   In the event a Subscribing Reinsurer’s participation in this Contract is
terminated under the provisions of paragraph B of the Commencement and
Termination Article, no deposit premium shall be due after the effective date of
termination, the minimum premium shall be waived, and the reinsurance premium
and reinstatement premium, if applicable, will be calculated in accordance with
the following formulas:

  1.   Reinsurance premium shall be the number of days the Subscribing Reinsurer
participates on this Contract divided by the number of days of the original term
of this Contract and the quotient thereof shall be multiplied by the Subscribing
Reinsurer’s percentage share of the final adjusted premium reported in
accordance with paragraph C above.     2.   Reinstatement premium shall be the
product of the percentage determined in accordance with the provisions of
subparagraph 1 of paragraph D above and the amount determined in accordance with
the provisions of subparagraph 1 of this paragraph F.     3.   In the event the
incurred loss for any excess layer is greater than the sum of the amounts from
subparagraphs 1 and 2 of this paragraph F that are applicable to the same excess
layer, in lieu of the provisions of subparagraphs 1 and 2 of this paragraph F,
the Subscribing Reinsurer will receive premium equal to the lesser of:

  a.   An amount equal to the Subscribing Reinsurer’s percentage share of the
full reinsurance premium calculated in accordance with paragraph A (without
regard to the termination of the Subscribing Reinsurer’s share in accordance
with the provisions of paragraph B of the Commencement and Termination Article)
plus any reinstatement premium calculated in accordance with subparagraph 2 of
this paragraph F; or     b.   The Subscribing Reinsurer’s percentage share of
the incurred loss for the same excess layer.

G.   “Incurred loss” as used herein shall mean the Company’s ceded ultimate net
loss plus the Company’s ceded outstanding loss and loss adjustment expense
reserves (including

     
07\M2U1138
Page 9
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



incurred but not reported loss reserves for known loss occurrences established
by the Company).
Article IX — Definitions

A.   “Ultimate net loss” as used herein is defined as the sum or sums (including
loss in excess of policy limits, extra contractual obligations and loss
adjustment expense, as hereinafter defined) paid or payable by the Company in
settlement of claims and in satisfaction of judgments rendered on account of
such claims, after deduction of all salvage, all recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s ultimate net loss has been ascertained.

B.   “Loss in excess of policy limits” and “extra contractual obligations” as
used herein shall be defined as follows:

  1.   “Loss in excess of policy limits” shall mean 90.0% of any amount paid or
payable by the Company in excess of its policy limits, but otherwise within the
terms of its policy, such loss in excess of the Company’s policy limits having
been incurred because of, but not limited to, failure by the Company to settle
within the policy limits or by reason of the Company’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action.     2.   “Extra contractual obligations” shall mean 90.0% of any
punitive, exemplary, compensatory or consequential damages paid or payable by
the Company, not covered by any other provision of this Contract and which arise
from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Company to
settle within the policy limits or by reason of the Company’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action. An extra contractual obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the policy.

Notwithstanding anything stated herein, the amount included in the ultimate net
loss for any one loss occurrence as respects loss in excess of policy limits and
extra contractual obligations shall not exceed 25.0% of the Company’s indemnity
loss hereunder arising out of that loss occurrence.
Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.
Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not

     
07\M2U1138
Page 10
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



permitted under New York law.

C.   “Loss adjustment expense” as used herein shall mean expenses assignable to
the investigation, appraisal, adjustment, settlement, litigation, defense and/or
appeal of specific claims, regardless of how such expenses are classified for
statutory reporting purposes. Loss adjustment expense shall include, but not be
limited to, declaratory judgments, interest on judgments, expenses of outside
adjusters, and a pro rata share of the salaries and expenses of the Company’s
field employees according to the time occupied adjusting such losses and
expenses of the Company’s officials incurred in connection with the losses, but
shall not include office expenses or salaries of the Company’s regular
employees.

Article X — Loss Occurrence

A.   The term “loss occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States and states contiguous thereto and to one
another. However, the duration and extent of any one “loss occurrence” shall be
limited to all individual losses sustained by the Company occurring during any
period of 168 consecutive hours arising out of and directly occasioned by the
same event, except that the term “loss occurrence” shall be further defined as
follows:

  1.   As regards windstorm, hail, tornado, hurricane, cyclone, including
ensuing collapse and water damage, all individual losses sustained by the
Company occurring during any period of 72 consecutive hours arising out of and
directly occasioned by the same event. However, the event need not be limited to
one state or states contiguous thereto.     2.   As regards riot, riot attending
a strike, civil commotion, vandalism and malicious mischief, all individual
losses sustained by the Company occurring during any period of 72 consecutive
hours within the area of one municipality or county and the municipalities or
counties contiguous thereto arising out of and directly occasioned by the same
event. The maximum duration of 72 consecutive hours may be extended in respect
of individual losses which occur beyond such 72 consecutive hours during the
continued occupation of an insured’s premises by strikers, provided such
occupation commenced during the aforesaid period.     3.   As regards earthquake
(the epicenter of which need not necessarily be within the territorial confines
referred to in the introductory portion of this paragraph A) and fire following
directly occasioned by the earthquake, only those individual fire losses which
commence during the period of 168 consecutive hours may be included in the
Company’s “loss occurrence.”     4.   As regards “freeze,” only individual
losses directly occasioned by collapse, breakage of glass and water damage
(caused by bursting frozen pipes and tanks) may be included in the Company’s
“loss occurrence.”     5.   As regards firestorms, brush fires, and any other
fires or series of fires, irrespective of origin (except as provided in
subparagraphs 2 and 3 above), which spread through trees, grassland or other
vegetation, all individual losses sustained by the Company which occur during
any period of 168 consecutive hours within a 100-mile radius of any fixed point
selected by the Company may be included in the Company’s “loss

     
07\M2U1138
Page 11
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



occurrence.” However, an individual loss subject to this subparagraph cannot be
included in more than one “loss occurrence.”

B.   For all those “loss occurrences,” other than those referred to in
subparagraph 2 of paragraph A above, the Company may choose the date and time
when any such period of consecutive hours commences, provided that it is not
earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss, and provided that only one such period of 168 consecutive hours shall
apply with respect to one event, except for any “loss occurrence” referred to in
subparagraph 1 of paragraph A above where only one such period of 72 consecutive
hours shall apply with respect to one event, regardless of the duration of the
event.

C.   As respects those “loss occurrences” referred to in subparagraph 2 of
paragraph A above, if the disaster, accident or loss occasioned by the event is
of greater duration than 72 consecutive hours, then the Company may divide that
disaster, accident or loss into two or more “loss occurrences,” provided no two
periods overlap and no individual loss is included in more than one such period
and provided that no period commences earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.

D.   No individual losses occasioned by an event that would be covered by 72
hours clauses may be included in any “loss occurrence” claimed under the 168
hours provision.

Article XI — Loss Notices and Settlements

A.   Whenever losses sustained by the Company appear likely to result in a claim
hereunder, the Company shall notify the Reinsurer, and the Reinsurer shall have
the right to participate in the adjustment of such losses at its own expense.

B.   All loss settlements made by the Company, provided they are within the
terms of this Contract and the terms of the Company’s policies (except as
respects loss in excess of policy limits and extra contractual obligations),
shall be binding upon the Reinsurer, and the Reinsurer agrees to pay all amounts
for which it may be liable upon receipt of reasonable evidence of the amount
paid (or scheduled to be paid within 14 days) by the Company.

Article XII — Salvage and Subrogation
The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss. The Company hereby agrees to enforce its rights to
salvage or subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all claims arising out of such rights.

     
07\M2U1138
Page 12
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Article XIII — Florida Hurricane Catastrophe Fund

A.   The Company shall provisionally purchase from the Florida Hurricane
Catastrophe Fund (FHCF) the following limit and retention:

  1.   As respects Liberty American Insurance Company, 90.0% of $5,521,302
excess of $1,086,017; and     2.   As respects Liberty American Select Insurance
Company, 90.0% of $75,752,188 excess of $14,900,133.

The provisional limits and retentions detailed above may increase or decrease
depending on the Company’s actual written premium subject to the FHCF
reimbursement coverage during the term of this Contract. The Company and the
Reinsurer agree to accept and be bound by the final determination of the FHCF.

B.   Any loss reimbursement paid or payable to the Company under the coverage
layers provided by the FHCF as a result of loss occurrences commencing during
the term of this Contract shall inure to the benefit of this Contract. Further,
any FHCF loss reimbursement shall be deemed to be paid to the Company in
accordance with the reimbursement contract between the Company and the State
Board of Administration of the State of Florida at the full payout level set
forth therein and will be deemed not to be reduced by any reduction or
exhaustion of the FHCF’s claims paying capacity.

C.   Prior to the determination of the Company’s FHCF retention and payout, if
any, under the coverage layer provided by the reimbursement contract between the
Company and the State Board of Administration of the State of Florida, the
Reinsurer’s liability hereunder will be determined provisionally based on the
projected payout, determined in accordance with the provisions of the
reimbursement contract. Following the FHCF’s final determination of the payout
under the coverage layer provided by the reimbursement contract, the ultimate
net loss under this Contract will be recalculated. If, as a result of such
calculation, the loss to the Reinsurer under any excess layer of this Contract
in any one loss occurrence is less than the amount previously paid by the
Reinsurer under that excess layer, the Company shall promptly remit the
difference to the Reinsurer. If the loss to the Reinsurer under any excess layer
in any one loss occurrence is greater than the amount previously paid by the
Reinsurer, the Reinsurer shall promptly remit the difference to the Company.

D.   If an FHCF reimbursement amount is based on the Company’s losses in more
than one loss occurrence commencing during the term of this Contract, the total
such FHCF reimbursement received by the Company shall be allocated to individual
loss occurrences in chronological order of the dates such loss occurrences
commence, beginning with the first such loss occurrence commencing during the
term of this Contract, provided that:

  1.   The portion of the total FHCF reimbursement amount to be allocated by the
Company to any individual loss occurrence shall be equal to the lesser of
(a) the amount of such FHCF reimbursement to which the Company would be entitled
for that loss occurrence alone, or (b) the remaining such FHCF reimbursement
which has not been allocated by the Company to prior loss occurrences; and    
2.   The total amount allocated by the Company to all such loss occurrences
shall be equal to the total FHCF reimbursement received by the Company for such
loss occurrences.

     
07\M2U1138
Page 13
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Article XIV — Late Payments

A.   The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

B.   In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (BRMA 23A)
(hereinafter referred to as the “Intermediary”) by the payment due date, the
party to which payment is due, may, by notifying the Intermediary in writing,
require the debtor party to pay, and the debtor party agrees to pay, an interest
penalty on the amount past due calculated for each such payment on the last
business day of each month as follows:

  1.   The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times     2.   1/365ths of the
six-month United States Treasury Bill rate, as quoted in The Wall Street Journal
on the first business day of the month for which the calculation is made; times
    3.   The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

C.   The establishment of the due date shall, for purposes of this Article, be
determined as follows:

  1.   As respects the payment of routine deposits and premiums due the
Reinsurer, the due date shall be as provided for in the applicable section of
this Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.     2.   Any claim or
loss payment due the Company hereunder shall be deemed due 10 business days
after the proof of loss or demand for payment is transmitted to the Reinsurer.
If such loss or claim payment is not received within the 10 days, interest will
accrue on the payment or amount overdue in accordance with paragraph B above,
from the date the proof of loss or demand for payment was transmitted to the
Reinsurer.     3.   As respects any payment, adjustment or return due either
party not otherwise provided for in subparagraphs 1 and 2 above, the due date
shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 10 business days following transmittal of written notification that
the provisions of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

     
07\M2U1138
Page 14
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



D.   Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

E.   Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

Article XV — Offset (BRMA 36D)
The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, loss expenses or
salvages due from one party to the other under this Contract; provided, however,
that in the event of the insolvency of a party hereto, offsets shall only be
allowed in accordance with applicable statutes and regulations.
Article XVI — Access to Records (BRMA 1D)
The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.
Article XVII — Liability of the Reinsurer

A.   The liability of the Reinsurer shall follow that of the Company in every
case and be subject in all respects to all the general and specific
stipulations, clauses, waivers and modifications of the Company’s policies and
any endorsements thereon. However, in no event shall this be construed in any
way to provide coverage outside the terms and conditions set forth in this
Contract.

B.   Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

Article XVIII — Net Retained Lines (BRMA 32B)

A.   This Contract applies only to that portion of any policy which the Company
retains net for its own account, and in calculating the amount of any loss
hereunder and also in computing the amount or amounts in excess of which this
Contract attaches, only loss or losses in respect of that portion of any policy
which the Company retains net for its own account shall be included.

     
07\M2U1138
Page 15
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



B.   The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

Article XIX — Errors and Omissions (BRMA 14F)
Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.
Article XX — Currency (BRMA 12A)

A.   Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

B.   Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

Article XXI — Taxes (BRMA 50B)
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.
Article XXII — Federal Excise Tax

A.   The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon as imposed
under Section 4371 of the Internal Revenue Code to the extent such premium is
subject to the Federal Excise Tax.

B.   In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

Article XXIII — Funding Requirements

A.   The Reinsurer agrees to fund, within 30 days of the Company’s request,
subject to receipt of satisfactory information from the Company, its share of
the unearned portion of any deposit premium (determined as of the date that this
paragraph A first applies to the

     
07\M2U1138
Page 16
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Reinsurer according to the provisions of subparagraph (a) and/or (b) below) and
the Company’s ceded outstanding loss and loss adjustment expense reserves
(including incurred but not reported loss reserves for known loss occurrences
established by the Company) by:

  1.   Clean, irrevocable and unconditional letters of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a bank or banks meeting the NAIC Securities Valuation Office credit
standards for issuers of letters of credit and acceptable to said insurance
regulatory authorities; and/or     2.   Escrow accounts for the benefit of the
Company; and/or     3.   Cash advances;

if the Reinsurer:

  a.   Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Company and if, without such
funding, a penalty would accrue to the Company on any financial statement,
including but not limited to quarterly filings, it is required to file with the
insurance regulatory authorities involved; or     b.   Has an A.M. Best’s rating
below A- (inclusive of “Not Rated” ratings) and/or a Standard & Poor’s rating
below BBB+. However, this funding requirement will not apply to authorized
reinsurers who at inception are rated A or higher by A.M. Best and have a
policyholders’ surplus of $2,000,000,000 or more.

The Reinsurer, at its sole option, may fund in other than cash if its method of
funding is acceptable to the Company and to the insurance regulatory authorities
involved.
For the purpose of this Contract, the Lloyd’s U.S. Credit for Reinsurance Trust
Fund shall be considered an acceptable funding instrument.

B.   With regard to funding in whole or in part by letters of credit, it is
agreed that each letter of credit will be in a form acceptable to insurance
regulatory authorities involved, will be issued for a term of at least one year
and will include an “evergreen clause,” which automatically extends the term for
at least one additional year at each expiration date unless written notice of
non-renewal is given to the Company not less than 60 days prior to said
expiration date or longer where required by insurance regulatory authorities.
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

  1.   To reimburse itself for the Reinsurer’s share of losses and/or loss
adjustment expense paid under the terms of policies reinsured hereunder, unless
paid in cash by the Reinsurer;     2.   To reimburse itself for the Reinsurer’s
share of any other amounts claimed to be due hereunder, unless paid in cash by
the Reinsurer;

     
07\M2U1138
Page 17
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



  3.   To fund a cash account in an amount equal to the Reinsurer’s portion of
the unearned deposit premium and/or the Reinsurer’s share of ceded outstanding
loss and loss adjustment expense reserves (including incurred but not reported
loss reserves for known loss occurrences established by the Company) funded by
means of a letter of credit which is under non-renewal notice, if said letter of
credit has not been renewed or replaced by the Reinsurer 10 days prior to its
expiration date;     4.   To refund to the Reinsurer any sum in excess of the
actual amount required to fund the Reinsurer’s portion of the unearned deposit
premium and/or the Reinsurer’s share of the Company’s ceded outstanding loss and
loss adjustment expense reserves (including incurred but not reported loss
reserves for known loss occurrences established by the Company), if so requested
by the Reinsurer; and     5.   To reimburse itself for the Reinsurer’s portion
of the unearned deposit premium paid to the Reinsurer.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1) or B(3), or in the case of B(2),
the actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn.
Article XXIV — Insolvency

A.   In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.

B.   Where two or more reinsurers are involved in the same claim and a majority
in interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

C.   It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured

     
07\M2U1138
Page 18
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



or insureds has assumed such policy obligations of the company as direct
obligations of the Reinsurer to the payees under such policies and in
substitution for the obligations of the company to such payees.
Article XXV — Arbitration

A.   As a condition precedent to any right of action hereunder, any dispute or
difference between the Company and any Reinsurer relating to the interpretation
or performance of this Contract, including its formation or validity, or any
transaction under this Contract, whether arising before or after termination,
shall be submitted to arbitration.

B.   If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
provided that communication shall be made by the Company to each of the
reinsurers constituting the one party, and provided, however, that nothing
therein shall impair the rights of such reinsurers to assert several, rather
than joint, defenses or claims, nor be construed as changing the liability of
the Reinsurer under the terms of this Contract from several to joint.

C.   Upon written request of any party, each party shall choose an arbitrator
and the two chosen shall select a third arbitrator. If either party refuses or
neglects to appoint an arbitrator within 30 days after receipt of the written
request for arbitration, the requesting party may appoint a second arbitrator.
If the two arbitrators fail to agree on the selection of a third arbitrator
within 30 days of their appointment, the Company shall petition the American
Arbitration Association to appoint the third arbitrator. If the American
Arbitration Association fails to appoint the third arbitrator within 30 days
after it has been requested to do so, either party may request a justice of a
court of general jurisdiction of the state in which the arbitration is to be
held to appoint the third arbitrator. All arbitrators shall be active or retired
officers of insurance or reinsurance companies, or Lloyd’s London Underwriters,
and disinterested in the outcome of the arbitration. Each party shall submit its
case to the arbitrators within 30 days of the appointment of the third
arbitrator.

D.   The parties hereby waive all objections to the method of selection of the
arbitrators, it being the intention of both sides that all the arbitrators be
chosen from those submitted by the parties.

E.   The arbitrators shall have the power to determine all procedural rules for
the holding of the arbitration including but not limited to inspection of
documents, examination of witnesses and any other matter relating to the conduct
of the arbitration. The arbitrators shall interpret this Contract as an
honorable engagement and not as merely a legal obligation; they are relieved of
all judicial formalities and may abstain from following the strict rules of law.
The arbitrators may award interest and costs. Each party shall bear the expense
of its own arbitrator and shall share equally with the other party the expenses
of the third arbitrator and of the arbitration.

F.   The decision in writing of the majority of the arbitrators shall be final
and binding upon both parties. Judgment may be entered upon the final decision
of the arbitrators in any court having jurisdiction. The arbitration shall take
place in Pinellas Park, Florida, unless otherwise mutually agreed between the
Company and the Reinsurer.

G.   This Article shall remain in full force and effect in the event any other
provision of this Contract shall be found invalid or non-binding.

     
07\M2U1138
Page 19
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



H.   All time limitations stated in this Article may be amended by mutual
consent of the parties, and will be amended automatically to the extent made
necessary by any circumstances beyond the control of the parties.

Article XXVI — Service of Suit
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities. This
Article is not intended to conflict with or override the parties obligations to
arbitrate their disputes in accordance with the Arbitration Article.)

A.   It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due hereunder, the Reinsurer, at the request of the Company, will
submit to the jurisdiction of a court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

B.   Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

Article XXVII — Agency Agreement
If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.
Article XXVIII — Governing Law
This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Florida exclusive of the rules with
respect to conflicts of law, except as to rules with respect to credit for
reinsurance in which case the applicable rules of all the states shall apply.
Article XXIX — Confidentiality
The Reinsurer, except with the express prior written consent of the Company,
shall not directly or indirectly communicate, disclose or divulge to any
unaffiliated third party any knowledge or information that may be acquired
either directly or indirectly as a result of the inspection of the Company’s
books, records and papers. The restrictions as outlined in this Article shall
not apply

     
07\M2U1138
Page 20
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



to communication or disclosures that the Reinsurer is required to make to its
statutory auditors, retrocessionaires, legal counsel, arbitrators involved in
any arbitration procedures under this Contract or disclosures required upon
subpoena or other duly-issued order of a court or other governmental agency or
regulatory authority.
Article XXX — Severability
If any provision of this Contract should be invalid under applicable laws, the
latter shall control but only to the extent of the conflict without affecting
the remaining provisions of this Contract.
Article XXXI — Intermediary (BRMA 23A)
Benfield Inc. is hereby recognized as the Intermediary negotiating this Contract
for all business hereunder. All communications (including but not limited to
notices, statements, premium, return premium, commissions, taxes, losses, loss
adjustment expense, salvages and loss settlements) relating thereto shall be
transmitted to the Company or the Reinsurer through Benfield Inc. Payments by
the Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed to
constitute payment to the Company only to the extent that such payments are
actually received by the Company.
In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:
Pinellas Park, Florida, this 16th day of July in the year 2007.

                  Liberty American Insurance Group, Inc.
(for and on behalf of the "Company") 

    /s/ T. Bruce Meyer     T. Bruce Meyer, Pres. & CEO
 
(Print name and title)
                       

     
07\M2U1138
Page 21
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Schedule A
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.

                                      First   Second   Third   Fourth     Excess
  Excess   Excess   Excess
Company’s Retention
  $ 3,500,000     $ 7,700,000     $ 16,000,000     $ 24,000,000  
Reinsurer’s Per Occurrence Limit
  $ 4,200,000     $ 8,300,000     $ 8,000,000     $ 30,000,000  
Reinsurer’s Term Limit
  $ 8,400,000     $ 16,600,000     $ 16,000,000     $ 60,000,000  
Minimum Premium
  $ 1,599,360     $ 2,390,400     $ 1,280,000     $ 2,640,000  
Adjustment Rate
    0.031565 %     0.047178 %     0.025262 %     0.052104 %
Deposit Premium
  $ 1,999,200     $ 2,988,000     $ 1,600,000     $ 3,300,000  
Quarterly Deposit Premium
  $ 499,800     $ 747,000     $ 400,000     $ 825,000  

The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.

      07\M2U1138
Schedule A   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Nuclear Incident Exclusion Clause — Physical Damage — Reinsurance (U.S.A.)

1.   This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.   2.   Without in any way restricting the operation of
paragraph (1) of this Clause, this Reinsurance does not cover any loss or
liability accruing to the Reassured, directly or indirectly and whether as
Insurer or Reinsurer, from any insurance against Physical Damage (including
business interruption or consequential loss arising out of such Physical Damage)
to:

  I.   Nuclear reactor power plants including all auxiliary property on the
site, or     II.   Any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations, and “critical facilities” as such, or     III.   Installations
for fabricating complete fuel elements or for processing substantial quantities
of “special nuclear material,” and for reprocessing, salvaging, chemically
separating, storing or disposing of “spent” nuclear fuel or waste materials, or
    IV.   Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

3.   Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

  (a)   where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or     (b)   where said insurance contains a
provision excluding coverage for damage to property caused by or resulting from
radioactive contamination, however caused. However on and after 1st January 1960
this sub-paragraph (b) shall only apply provided the said radioactive
contamination exclusion provision has been approved by the Governmental
Authority having jurisdiction thereof.

4.   Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.   5.   It is understood and agreed that this
Clause shall not extend to risks using radioactive isotopes in any form where
the nuclear exposure is not considered by the Reassured to be the primary
hazard.   6.   The term “special nuclear material” shall have the meaning given
it in the Atomic Energy Act of 1954 or by any law amendatory thereof.   7.  
Reassured to be sole judge of what constitutes:

  (a)   substantial quantities, and     (b)   the extent of installation, plant
or site.

Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

  (a)   all policies issued by the Reassured on or before 31st December 1957
shall be free from the application of the other provisions of this Clause until
expiry date or 31st December 1960 whichever first occurs whereupon all the
provisions of this Clause shall apply.     (b)   with respect to any risk
located in Canada policies issued by the Reassured on or before 31st
December 1958 shall be free from the application of the other provisions of this
Clause until expiry date or 31st December 1960 whichever first occurs whereupon
all the provisions of this Clause shall apply.

12/12/57
N.M.A. 1119
BRMA 35B
07\M2U1138

 



--------------------------------------------------------------------------------



 



ELECTRONIC DATA ENDORSEMENT B

1.   Electronic Data Exclusion       Notwithstanding any provision to the
contrary within the Contract or any endorsement thereto, it is understood and
agreed as follows:-

  a)   This Contract does not insure loss, damage, destruction, distortion,
erasure, corruption or alteration of ELECTRONIC DATA from any cause whatsoever
(including but not limited to COMPUTER VIRUS) or loss of use, reduction in
functionality, cost, expense of whatsoever nature resulting therefrom,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.         ELECTRONIC DATA means facts, concepts and
information converted to a form useable for communications, interpretation or
processing by electronic and electromechanical data processing or electronically
controlled equipment and includes programs, software and other coded
instructions for the processing and manipulation of data or the direction and
manipulation of such equipment.         COMPUTER VIRUS means a set of
corrupting, harmful or otherwise unauthorized instructions or code including a
set of maliciously introduced unauthorized instructions or code, programmatic or
otherwise, that propagate themselves through a computer system or network of
whatsoever nature. COMPUTER VIRUS includes but is not limited to “Trojan
Horses,” “worms” and “time or logic bombs.”     b)   However, in the event that
a peril listed below results from any of the matters described in paragraph a)
above, this Contract, subject to all its terms, conditions and exclusions, will
cover physical damage occurring during the Contract period to property insured
by this Contract directly caused by such listed peril.         Listed Perils    
    Fire
Explosion

2.   Electronic Data Processing Media Valuation       Notwithstanding any
provision to the contrary within the Contract or any endorsement thereto, it is
understood and agreed as follows:-       Should electronic data processing media
insured by this Contract suffer physical loss or damage insured by this
Contract, then the basis of valuation shall be the cost of the blank media plus
the costs of copying the ELECTRONIC DATA from back-up or from originals of a
previous generation. These costs will not include research and engineering nor
any costs of recreating, gathering or assembling such ELECTRONIC DATA. If the
media is not repaired, replaced or restored the basis of valuation shall be the
cost of the blank media. However this Contract does not insure any amount
pertaining to the value of such ELECTRONIC DATA to the Assured or any other
party, even if such ELECTRONIC DATA cannot be recreated, gathered or assembled.

NMA 2915 (25.1.01)

      07IL\M2U1138
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
First Excess Catastrophe Reinsurance

          Reinsurers   Participations
 
       
Ariel Reinsurance Company Limited
    10.00 %
DaVinci Reinsurance Ltd.
    17.50  
Everest Reinsurance Company
    5.00  
Flagstone Reinsurance Limited
    30.00  
New Castle Reinsurance Company Ltd.
    8.00  
Renaissance Reinsurance, Ltd.
    17.50  
Transatlantic Reinsurance Company
    5.00  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters Per Signing Schedule
    7.00  
 
       
Total
    100.00 %

Second Excess Catastrophe Reinsurance

          Reinsurers   Participations
 
       
Ariel Reinsurance Company Limited
    10.00 %
Catlin Insurance Company Ltd.
    5.50  
DaVinci Reinsurance Ltd.
    10.00  
Flagstone Reinsurance Limited
    30.00  
Harbor Point Re Limited
    9.00  
New Castle Reinsurance Company Ltd.
    8.00  
Renaissance Reinsurance, Ltd.
    10.00  
Swiss Reinsurance America Corporation
    7.50  
Transatlantic Reinsurance Company
    5.00  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters Per Signing Schedule
    5.00  
 
       
Total
    100.00 %

      07IL\M2U1138
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Third Excess Catastrophe Reinsurance

          Reinsurers   Participations
 
       
Ariel Reinsurance Company Limited
    10.00 %
Aspen Insurance Limited
    10.00  
Catlin Insurance Company Ltd.
    5.50  
Flagstone Reinsurance Limited
    25.00  
Hannover Re (Bermuda), Ltd.
    8.00  
Harbor Point Re Limited
    2.50  
Montpelier Reinsurance Limited
    7.50  
New Castle Reinsurance Company Ltd.
    4.00  
Swiss Reinsurance America Corporation
    7.50  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters Per Signing Schedule
    20.00  
 
       
Total
    100.00 %

Fourth Excess Catastrophe Reinsurance

          Reinsurers   Participations
 
       
Ariel Reinsurance Company Limited
    7.00 %
Catlin Insurance Company Ltd.
    4.50  
DaVinci Reinsurance Ltd.
    12.50  
Flagstone Reinsurance Limited
    7.50  
Hannover Re (Bermuda), Ltd.
    6.35  
Harbor Point Re Limited
    6.50  
Montpelier Reinsurance Limited
    7.50  
New Castle Reinsurance Company Ltd.
    2.00  
Renaissance Reinsurance, Ltd.
    12.50  
Swiss Reinsurance America Corporation
    7.50  
Transatlantic Reinsurance Company
    10.00  
XL Re Ltd
    5.00  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters Per Signing Schedule
    11.15  
 
       
Total
    100.00 %

      07IL\M2U1138
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Ariel Reinsurance Company Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
10.00% of the First Excess Catastrophe Reinsurance
10.00% of the Second Excess Catastrophe Reinsurance
10.00% of the Third Excess Catastrophe Reinsurance
  7.00% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 17th day of July in the year 2007.

            Ariel Reinsurance Company Ltd.            By  /s/ Stephen Velotti  
      Stephen Velotti, SVP     

      07IL\M2U1138   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Aspen Insurance Limited
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
      0% of the First Excess Catastrophe Reinsurance
      0% of the Second Excess Catastrophe Reinsurance
10.00% of the Third Excess Catastrophe Reinsurance
      0% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representat  ive has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 17th day of July in the year 2007.

            Aspen Insurance Limited 

          By  /s/ RP Vacher         RP Vacher, U/W   

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



         

Interests and Liabilities Agreement
of
Catlin Insurance Company Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
    0% of the First Excess Catastrophe Reinsurance
5.50% of the Second Excess Catastrophe Reinsurance
5.50% of the Third Excess Catastrophe Reinsurance
4.50% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 23rd day of July in the year 2007.

            Catlin Insurance Company Ltd.
            By  /s/ Tom Sperryn-Jones         Tom Sperryn-Jones, Underwriter   

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



         

Interests and Liabilities Agreement
of
DaVinci Reinsurance Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
17.50% of the First Excess Catastrophe Reinsurance
10.00% of the Second Excess Catastrophe Reinsurance
      0% of the Third Excess Catastrophe Reinsurance
12.50% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 9th day of August in the year 2007.

            DaVinci Reinsurance Ltd.
            By  /s/ Rebecca Roberts         Rebecca Roberts, AVP     

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Everest Reinsurance Company
A Delaware Corporation
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
5.00% of the First Excess Catastrophe Reinsurance
     0% of the Second Excess Catastrophe Reinsurance
     0% of the Third Excess Catastrophe Reinsurance
     0% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Liberty Corner, New Jersey, this 8th day of August in the year 2007.

            Everest Reinsurance Company
            By  /s/ Charles Volker         Charles Volker — VP   

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



         

Interests and Liabilities Agreement
of
Flagstone Reinsurance Limited
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
30.00% of the First Excess Catastrophe Reinsurance
30.00% of the Second Excess Catastrophe Reinsurance
25.00% of the Third Excess Catastrophe Reinsurance
  7.50% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 18th day of July in the year 2007.

            Flagstone Reinsurance Limited
            By  /s/ Kevin M. Madigan         Kevin M. Madigan,
Deputy Underwriting Officer NA   

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



         

Interests and Liabilities Agreement
of
Hannover Re (Bermuda), Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
    0% of the First Excess Catastrophe Reinsurance
    0% of the Second Excess Catastrophe Reinsurance
8.00% of the Third Excess Catastrophe Reinsurance
6.35% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 20th day of August in the year 2007.

            Hannover Re (Bermuda), Ltd.
            By  /s/ Schlie         Schlie (VP)            By  /s/ Duesterhaus  
      Duesterhaus (AVP)     

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Harbor Point Re Limited
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
     0% of the First Excess Catastrophe Reinsurance
9.00% of the Second Excess Catastrophe Reinsurance
2.50% of the Third Excess Catastrophe Reinsurance
6.50% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 17th day of July in the year 2007.

            Harbor Point Re Limited
            By  /s/ William Maclachlan         William Maclachlan, Managing
Director   

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



         

Interests and Liabilities Agreement
of
Montpelier Reinsurance Limited
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
     0% of the First Excess Catastrophe Reinsurance
     0% of the Second Excess Catastrophe Reinsurance
7.50% of the Third Excess Catastrophe Reinsurance
7.50% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 25th day of July in the year 2007.

            Montpelier Reinsurance Limited            By  /s/ Paul Hopwood      
  Paul Hopwood, SVP & NA Treaty Underwriter   

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



         

Interests and Liabilities Agreement
of
New Castle Reinsurance Company Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
8.00% of the First Excess Catastrophe Reinsurance
8.00% of the Second Excess Catastrophe Reinsurance
4.00% of the Third Excess Catastrophe Reinsurance
2.00% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 18th day of July in the year 2007.

            New Castle Reinsurance Company Ltd.            By  /s/ Chris McKeown
        Chris McKeown, CEO     

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Renaissance Reinsurance, Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
17.50% of the First Excess Catastrophe Reinsurance
10.00% of the Second Excess Catastrophe Reinsurance
       0% of the Third Excess Catastrophe Reinsurance
12.50% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 24th day of July in the year 2007.

            Renaissance Reinsurance, Ltd.            By  /s/ Justin O'Keefe    
    Justin O'Keefe, VP     

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Swiss Reinsurance America Corporation
Armonk, New York
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
(hereinafter referred to as collectively as the “Company")
It Is Hereby Agreed that the Subscribing Reinsurer shall have the following
percentage shares in the interests and liabilities of the “Reinsurer” as set
forth in the attached Contract captioned above:
    0% of the First Excess Catastrophe Reinsurance
7.50% of the Second Excess Catastrophe Reinsurance
7.50% of the Third Excess Catastrophe Reinsurance
7.50% of the Fourth Excess Catastrophe Reinsurance
It Is Further Agreed that this Agreement shall become effective at 12:01 a.m.,
Local Standard Time at the location where the loss occurrence commences, June 1,
2007, and shall continue in force until 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2008, unless earlier
terminated in accordance with the provisions of the attached Contract.
It Is Also Agreed that the Subscribing Reinsurer’s share in the attached
Contract shall be separate and apart from the shares of the other reinsurers,
and shall not be joint with the shares of the other reinsurers, it being
understood that the Subscribing Reinsurer shall in no event participate in the
interests and liabilities of the other reinsurers.

      07IL\M2U1138
Page 1 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



It Is Also Agreed that the following Article shall apply to the Subscribing
Reinsurer’s participation share in the attached Contract, in lieu of the
provisions of Article XXXI - Intermediary (BRMA 23A) — of the Contract:
“Article XXXI — Servicing
Benfield Inc. is the Servicing Agent providing services for the Company in
connection with this Contract. There is no Intermediary of record for this
Contract. These services shall include but not be limited to notices,
statements, premium, return premium, taxes, losses, loss adjustment expense,
salvages and loss settlements. However, such services shall in no way be
construed as providing Benfield Inc. with the authority to negotiate or
otherwise act on behalf of the Reinsurer.”
In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates undermentioned at:

       
Pinellas Park, Florida, this 16th day of July in the year 2007.
 
     
 
     
 
  Liberty American Insurance Group, Inc. (for and on behalf of the “Company”)  
 
     
 
  T. Bruce Meyer, Pres. & CEO  
 
     
 
  (Print name and title)  
 
     
Armonk, New York,
  this 23rd day of October in the year 2007.  
 
     
 
  M. Joseph Cook, V.P. William J. O’Donnell, Managing Director  
 
     
 
  Swiss Reinsurance America Corporation  

      07IL\M2U1138
Page 2 of 2   (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement
of
Transatlantic Reinsurance Company
New York, New York
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
  5.00% of the First Excess Catastrophe Reinsurance
  5.00% of the Second Excess Catastrophe Reinsurance
        0% of the Third Excess Catastrophe Reinsurance
 10.00% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
New York, New York, this 30th day of August in the year 2007.

            Transatlantic Reinsurance Company
            By  /s/ William Orendorf         William Orendorf, Senior
Underwriter   

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



         

Interests and Liabilities Agreement
of
XL Re Ltd
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
    0% of the First Excess Catastrophe Reinsurance
    0% of the Second Excess Catastrophe Reinsurance
    0% of the Third Excess Catastrophe Reinsurance
5.00% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
Hamilton, Bermuda, this 27th day of July in the year 2007.

            XL Re Ltd            By  /s/ Gino Z. Smith         Gino Z. Smith,
AVP   

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 



--------------------------------------------------------------------------------



 



         

Interests and Liabilities Agreement
of
Certain Underwriting Members of Lloyd’s
shown in the Signing Schedules attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)
with respect to the
Florida Only Excess Catastrophe Reinsurance Contract
Effective: June 1, 2007
issued to and duly executed by
Liberty American Insurance Company
Pinellas Park, Florida
Liberty American Select Insurance Company
Pinellas Park, Florida
and
any and all other companies which are now
or may hereafter become member companies of
Liberty American Insurance Group, Inc.
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
  7.00% of the First Excess Catastrophe Reinsurance
  5.00% of the Second Excess Catastrophe Reinsurance
20.00% of the Third Excess Catastrophe Reinsurance
11.15% of the Fourth Excess Catastrophe Reinsurance
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2007, and shall continue
in force until 12:01 a.m., Local Standard Time at the location where the loss
occurrence commences, June 1, 2008, unless earlier terminated in accordance with
the provisions of the attached Contract.
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.
Signed for and on behalf of the Subscribing Reinsurer in the Signing Schedules
attached hereto.
Signed by Manager of Lloyds of London

      07IL\M2U1138
  (BENFIELD LOGO) [w41777w4177701.gif]

 